Title: To Thomas Jefferson from William H. Cabell, 10 July 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir
                     
                            Richmond July 10. 1807.
                        
                        I have received your letter of the 8th. authorizing the Executive of this State to call into immediate service
                            such a portion of the Militia as might be judged necessary & most convenient, for the defence of Norfolk, & the
                            Gunboats at Hampton & in Mathews, & for the protection of the Country against the hostile acts of the British Squadron
                            now blockading Norfolk—You will before this, have received my letter of the 6th. informing you that in consequence of the
                            conduct of Commodore Douglass and the Squadron under his command, the Executive has already ordered into actual service, a
                            Detachment of Militia to be stationed at Norfolk and another at Hampton—This measure would not have been adopted without
                            your knowledge, but for the urgency of the case which admitted of no delay—I am very happy to find that it so perfectly
                            meets your approbation—By official letters received from Norfolk dated the 8th. the British ships were still in Hampton
                            Roads and suffered no Vessel to pass to or from Norfolk without examination—Their professions are pacific, but all their
                            acts prove these professions to be insincere—Arms & Ammunition have been sent to Norfolk to General Mathews, & he
                            informs me that the detachment under his command will be sufficient to repel any attack that may be made by land, by any
                            force that can be spared from the Squadron now in our Waters—He is in great want of field pieces, of which we have none—He is using every exertion to defend the pass to Norfolk
                            by water, and for that purpose was repairing fort Norfolk which he expected to have in great forwardness for defence on
                            the Evening of the 8th. The Chesapeake & the French Frigate, with four gun boats had taken their station near fort
                            Nelson which is represented as being in excellent order—The repeated & continued acts of hostility, & the still
                            more menacing attitude of the British Squadron, together with the information contained in your last letter have induced
                            the Executive to call into immediate service the 500 Infantry directed to be held in readiness in General Whites Brigade.
                            They will be stationed in Hampton to act there, or elsewhere as occasion may require. They will be supplied with arms &
                            ammunition, but the want of Cannon will be seriously felt—All the Militia of the Counties of Gloucester & York are
                            ordered to be held in readiness at a moments warning, and the Commandants of those Regiments are directed to call them
                            into actual service, so soon as Commodore Samuel Barron shall make application to that effect—The Express which goes to
                            the Commandants, is also charged with this information to Com. Barron—
                         The funds of the State are at present very low—I have therefore to request that you will be pleased to
                            provide as soon as may be convenient, & in that way which you may deem most proper, the means of defraying the expenses
                            of the Detachments ordered out for the defence of the Country 
                         I shall take much pleasure in making you regular communications of my proceedings under the charge committed
                            to me by your letter—
                  I have the honor to be with great respect Sir yr. Ob. St
                        
                            Wm. H: Cabell
                     
                        
                    